Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).





INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
A product and a process specially adapted for the manufacture of said product; or
A product and process of use of said product; or

A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
A process and an apparatus or mean specifically designed for carrying out the said process; or
A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.




The following groups are claimed:

Group I, Claims 1-12 and 15-20 are drawn to an apparatus comprising: a correction circuit structured to receive information related to a first electrical flow property of a first channel and a second electrical flow property of a second channel, the circuit configured to determine a first error correction to the first electrical flow property and a second error correction to the second electrical flow property, the first error correction a function of both the first electrical flow property and the second electrical flow property, and the second error correction a function of both the first electrical flow property and the second electrical flow property.

Group II, Claim 13 is drawn to an apparatus comprising: a firmware update for correcting measurement voltages in light of error resistance in a first circuit pathway for a first sensor and an error resistance in a second circuit pathway for a second sensor, the firmware update including programming instructions to: receive a first current measurement from the first circuit pathway; receive a second current measurement from the second circuit pathway; calculate a first offset value for the first pathway as a function of the first current measurement and a first pathway resistance; and calculate a second offset value for the second pathway as a function of the a second pathway resistance, first current measurement, and the second current measurement.
Group Ill, Claim 14 is drawn to a method comprising: measuring a first resistance value in a first sensor circuit pathway;  Preliminary Amendment Atty. Docket No. ABBI-3119 Page 5 of 8 25277017.1measuring a second resistance value in a second sensor circuit pathway, the second sensor circuit pathway having a different ground line pathway than the first sensor circuit pathway ; and compiling a firmware load for installation in a computer memory, the firmware load characterized by a measurement offset correction that includes computation for a first offset correction as a function of a first current in the first sensor circuit pathway and the first resistance value, and computation for a second offset correction as a function of a second current in the second sensor circuit pathway, the second resistance, and the first resistance.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable 



Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.
103(a) of the other invention.



//ASM FAKHRUDDIN//
Patent Examiner, Art Unit 2863

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863